Title: From James Madison to Thomas Jefferson, 21 March 1803
From: Madison, James
To: Jefferson, Thomas


Dear SirWashington Mar. 21. 1803
A letter from Hulings of Feby. 15. says that at that date the Intendant had not revoked the interruption of the deposit; but had from regard to the wants of the Colony, opened the market to flour & other provisions brought down the Mississippi; the articles being subject to a duty of 6 perCt. if consumed there, and to the usual export duty, (I believe 12 perCt) if sent as an indulgence in Spanish bottoms to places within the lawful trade of the Colony. It is possible that this may be a retrograde step of the Intendant masked by his pride under the policy of a colonial regulation. It appears that the forbearance of that Officer to conform to the presumed object of Yrujo’s first letters, had produced a general belief at N. Orleans that orders from the Spanish Govt had led to the violation of our right.
Eaton writes from Tunis late in Decr. that the Bey had not only renewed his demand of the Frigate; but had raked together all his old claims of Oxen Cattle &c, and that his Minister insisted on the gold mounted fusil in addition to the silver one re[ceive]d. He complains of the vis inertia of our marine, anticipates evils, and decides on not passing another summer there. He signifies that he shall consult with Morris & Cathcart, in case of their appearing before Tunis, on the expediency of his giving the Bey the slip; apprehending that he may not be permitted by the Bey to leave that place. It will be necessary therefore to provide immediately a successor to him as well as to OBrien.
In consequence of my letter to Mr. Lear, he came over the day before yesterday. He is willing to take an appt. at Algiers, with a salary of $4000, but will require 6 weeks or two months, to prepare for embarkation. With respectful attachment always Yrs.
James Madison
Jarvis has pushed with great vigor & success the admission of our flour to the Portuguese Market, and the removal of the quarantine from our vessels. The result will be found in the Natl. intelligencer of this day, & his management will appear when you see his letter just recd. which is of Feby. 9. 

   
   RC (DLC: Jefferson Papers). Docketed by Jefferson as received 28 Mar.



   
   Eaton to JM, 20 Dec. 1802.



   
   The 21 Mar. 1803 National Intelligencer printed Almeida’s 7 and 8 Feb. 1803 letters to Jarvis (see Jarvis to JM, 7 Feb. 1803, n. 1, and 9 Feb. 1803, n. 3).


